1                         Benito Garza    #1957561

                               3001 S. Emily Dr.
                              Beeville,   TX   78102
                                                         COURT OFGMMH AWEMJs
August 28,2015                                                 SIP 01 TO
RE:    Motion to Extend time for filing PDR


Dear    Clerk,

      Please find my Motion to extend time "with certificate of
service."        I filed a Motion to extend time but I failed to provide
proper service.
      I have not recieved notice as to: whether, th.a.t motion.. t.o. .ex.t.e.nd_
time was granted or denied because I did'nt provide service? So
I am filing this "correct" motion with proper service just in case
If my other motion was granted please do not file this one as it
would be redundant.        But if my other motion was denied because of
incomplete service, please file this moiton immediately.
      Thank you for your time and attention in ths matter.             I look
forward to your timely response.


                                                       Respectfully,



                                                        Benito Garza    £/
                                         NO.


BENITO      GARZA                                    §
            (PETITIONER)                                     IN   THE    COURT      OF
                                                     §
V.                                                           CRIMINAL        APPEALS
                                                     §
THE    STATE    OF   TEXAS                                   OF   TEXAS
            (RESPONDENT)                             §

                        Pro   Se   Motion      for       Extension      of   Time

                     to File Petition for Discretionary Review

TO    THE   HONORABLE     COURT     OF    CRIMINAL         APPEALS:


      COMES NOW the Appellant/Petitioner in the above-styled and

numbered cause and respectfully moves this Honorable Court to

extend the time for filing the Appellant's Petition for Discretioary

Review in this cause and in support would show to the Court the

following:

      1. The style and number of this case in the Court of Appeals

is: Benito Garza v. The State of Texas.Appeal No.04-14-00682-CR

      2. The style and number of the case in the trial court is:

The State of Texas v.              Benito Garza,           Cause No.2013-CR-9168;        from

the 187th District Court of Bexar County,                            Texas.

      3. Appellant was convicted of the felony offense of murder a

first degree felony.

     4. Judgement was entered on September 26,2014 and punishment

was assessed at 60 years confinement in the Texas Department of

Criminal Justice-Institutional                  Division.

     5. The conviction was affirmed in the Court of Appeals on

August 5,2015




                                                 1.
   6. The deadline for filing Appellant's Petition for Discretionary
Review in this cause is September 4,2015

   7. An extension of time for a period of sixty (60) days is
requested that would make the due date November 3,2015.

   8. A prior request was made"without certificate of service".

   9. The facts relied upon to show good cause for the requested
extension are, as follows: The Appellant/Petitioner was represented
by court appointed counsel during the appeal of this case to the
Court of Appeals.   The Appellant/Petitioner has elected to proceed
pro se.   Therefore, additional time is needed for the Appellant/
Petitioner to either prepare and file the Petition pro se or to
seek legal assistance in filing the Petition.

   WHEREFORE PREMISES CONSIDERED, the Appellant/Petitioner respec
tfully requests that this HonorablecCourt extend time for filing
the Petition for Discretionary Review in this cause to November 3,
2015.




                                             Respectfully submitted,


                                           n>&/ujv <=k
                                        Benito   Garza   #195^561

                                        3001 S. Emily Dr.
                                        Beeville,   TX 78102
                     CERTIFICATE   OF   SERVICE



  The Appellant/Petitioner hereby certifies that a true and correct

copy of the foregoing Motion has been mailed to the District Attorney

of Bexar County, 101 W.Nueva Street, San Antonio, Texas       78205 and

also the State Prosecuting Attorney, P.O.      Box 12405, Capital Station,

Austin, Texas 78711, through the prison mailing system postage pre

paid on August 28,2015.




                                        Be tfjJ>6   Gar
                                                     arza